Title: From Jonathan Trumbull, Jr. to Benjamin Lincoln, 1 November 1781
From: Trumbull, Jonathan, Jr.
To: Lincoln, Benjamin


                  Dear Genl
                     
                     Head Quarters 1st Novr 1781
                  
                  From some recent Intelligence from the Northward, His Excellency grows very anxious for the Departure of the Troops—The General therefore wishes you as soon as possible to consult with Mr Ross Agent for this State—& the officers of the Vessells offerd for the Service what Number of Men it will be necessary for them to take—& have the Men on Board & the Vessells Dispached, as early as can be.  Whatever Troops are to go by Land should go off as soon as possible—the Convalescent prisoners of the British may march with them as far as Fredericksbourgh—Your most humble Servt
                  
                     J. Trumbull Jur
                  
               